Cas@ 2:19-cv-07583-PSG-PJW Document 38 Filed 11/27/19 Page 1of4 Page ID #:435

Oo A nN DH nA FR WwW NHN —

ont Dn UH BPW NY K|§ CO OO DBnH DH WH FF WY NY KK SO

Hilary L. Preston, (pro hac vice)
hpreston@velaw.com

VINSON & ELKINS L.LP.

666 Fifth Avenue, 26" Floor

New York, New York 10103

Telephone: (212) 237-0129

Facsimile: (917) 849-5342

Bruce L. Ishimatsu (CSBN 86145)
bruce@ishimatsulaw.com
ISHIMATSU LAW GROUP P.C.
4712 Admiralty Way, No. 1012
Marina del Rey, CA 90292
Telephone: (310) 200-4060
Facsimile: (310) 496-1540

Attorneys for Defendant
AVID TECHNOLOGY, INC.

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA
WESTERN DIVISION

EUREKA DATABASE SOLUTIONS,

Plaintiff,
V.
AVID TECHNOLOGY, INC.,
Defendant.

 

 

 

DEFENDANT’S NOTICE OF AMENDED MOTION
AND AMENDED MOTION TO DISMISS

Case No.: 2:19-cv-07583-PSG-PJ W

DEFENDANT’S NOTICE OF
AMENDED MOTION AND
AMENDED MOTION TO DISMISS
Hearing Date: February 3, 2020
Hearing Time: 1:30 PM

Courtroom: 6A

Judge: Judge Philip 8. Gutierrez

 
Cas¢

co Oo woe NYN DO WH FP WY LY

mM wo BP BP BLO KO KN KO ROR Re EE Ee eS eee
oOo tN DB A fF WW NY KH CO OBO FAN DO fF WY NY

 

 

 

2:19-cv-07583-PSG-PJW Document 38 Filed 11/27/19 Page 2of4 Page ID #:436

PLEASE TAKE NOTICE THAT at 1:30PM on February 3, 2020, or as soon
thereafter as may be heard, before The Honorable Philip S. Gutierrez, in Courtroom
6A in the United States District Court for the Central District of California in Los
Angeles, California, Defendant Avid Technology, Inc. (“Avid”) will and hereby does
move, in accordance with Fed. R. Civ. P. 12(b)(6), to dismiss the case against
Defendant, filed on August 30, 2019, as amended on November 13, 2019.

The grounds for this motion include that the patents-in-suit are directed to an
abstract idea and do not contain an inventive concept sufficient to transform the
claimed abstract idea into a patent-eligible application. The motion is based upon this
Notice and Motion, the attached Memorandum of Points and Authorities, the pleadings
and records on file in this action, and upon any additional evidence and argument that
may be presented before or at the hearing of this motion.

This motion is made following the conference of counsel pursuant to L.R. 7-3.
Counsel met and conferred via telephone on November 22, 2019 but were unable to
reach an agreement as to the subject matter eligibility of the asserted patents. On the
conference, Counsel for Plaintiff Eureka Database Solutions LLC waived the seven-
day waiting period per L.R. 7-3.

DATED: November 27, 2019 By:
Bruce L. Ishimatsu

Hilary L. Preston, (Pro Hac Vice)
hpreston@velaw.com

VINSON & ELKINS L.L.P.

666 Fifth Avenue, 26" Floor

New York, New York 10103

Telephone: (212) 237-0129

Facsimile: (917) 849-5342

Parker D. Hancock, (Pro Hac Vice)
Pa @velaw.com

INSON & ELKINS L.L.P.
1001 Fannin St., Suite 2600
Houston, Texas 77002
Telephone: (713) 758-2153
Facsimile: (713) 615-5140

Matthew J. Melancon, (Pro Hac Vice)

l
DEFENDANT’S NOTICE OF AMENDED MOTION CASE NO. 2:19-CV-07583-PSG-PJW
AND AMENDED MOTION TO DISMISS

 
 

Cas@ 2:19-cv-07583-PSG-PJW Document 38 Filed 11/27/19 Page 3o0f4 Page ID #:437
1 mmelancon@velaw.com
VINSON & ELKINS L.L.P.
2 2801 Via Fortuna, Suite 100
Austin, Texas 78746
3 Telephone: (512) 542-8470
4 Facsimile: (512) 542-8612
Bruce L. Ishimatsu (CSBN 86145)
5 bruce@ishimatsulaw.com
ISHIMATSU LAW GROUP P.C.
6 4712 Admiralty Way, No. 1012
Marina Del Rey, CA 90292
7 Telephone: (310) 200-4060
g Facsimile: (310) 496-1540
Attorneys for Defendant
9 AVID TECHNOLOGY, INC.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
2
DEFENDANT’S NOTICE OF AMENDED MOTION CASE NO. 2:19-CV-07583-PSG-PJW
AND AMENDED MOTION TO DISMISS

 

 
Cas@ 2:19-cv-07583-PSG-PJW Document 38 Filed 11/27/19 Page 4of4 Page ID #:438

—

CERTIFICATE OF SERVICE
I hereby certify that on November 27, 2019, the document above was filed with
the Clerk of the Court using CM/ECF which will send notification of such filing to

bd bef

Bruce L. Ishimatsu

the attorneys of record in this case

oOo mA AN DH fF W LH

meet
Ee W YY —- S&S

 

Ny NY NY NY NY NY YF YF ee
On BP WN NY KF CO VO wWnN DH NN

 

No UN ON
aon DS

DEFENDANT’S NOTICE OF AMENDED MOTION CASE NO. 2:19-CV-07583-PSG-PJW
AND AMENDED MOTION TO DISMISS

 

 
